The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-31 are pending.  Claims 15 and 16 are withdrawn.  Claims 1-14 and 17-31 are under examination. 

Priority
The instant application claims priority from US provisional application 62/893,529 filed on 8/29/2019.  

Election/Restriction
Applicant’s election without traverse of a species of polymer chain and hydrolytically degradable linkage in the reply filed on 5/2/2022 is acknowledged.

    PNG
    media_image1.png
    156
    830
    media_image1.png
    Greyscale

This species reads on claims 1-14 and 17-31.  
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.

Claim Objections
	Claims 7 and 8 are objected to for the recitation of “and/or neutral” as the pH values are clearly only acidic pH values.  Thus, “under acidic conditions” is more applicable to these claims.  It is suggested to delete “and/or neutral” from claims 7 and 8.  
Claim 28 is objected to for missing a period at the end of the claim.  
Claim 31 is objected to for missing a comma between “pharmaceutical” and “neutraceutical” in the claim.  It is also objected to as neutraceutical is supposed to be spelled as “nutraceutical”.  
Appropriate corrections are required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite for the recitation of “(or the acrylate derivative of any methacrylate component)” as it is not clear what this refers to.  An acrylate derivative of any methacrylate component might refer to a polymer with methacrylate and acrylate groups together or it might mean to be that a given methacrylate can also be in its acrylate form (e.g. lauryl methacrylate and lauryl acrylate) or it may refer to the lauryl methacrylate being further acrylated in some way.  For the purpose of compact prosecution, if the prior art teaches a compound that can be considered an acrylate derivative of lauryl methacrylate, it would read on the limitation. 
Claims 3-31 are indefinite for the recitation of “The hydrogel” in the preamble of these claims which are directly or indirectly dependent on claim 1, which is to “A hydrogel matrix”.  It is unclear that hydrogel matrix is the same as saying hydrogel or if hydrogel matrix might refer to only a part of a hydrogel or a matrix that can be formed into a hydrogel.  Hydrogel refers to the hydrogel itself.  Applicant may amend claims 3-31 to be “The hydrogel matrix of…” or if applicant desires claims to a hydrogel, they might consider having an independent claim that states “A hydrogel comprising the hydrogel matrix of…” or some other depending on what applicant means by hydrogel matrix.  Another alternative is to delete “matrix” from the preambles of claims 1 and 2 and have all the claims be to “A hydrogel/the hydrogel”.  
Claims 17-20 are vague and indefinite because it is not clear what crosslinker is referring to in claim 1.  Each of these claims is dependent on claim 1 where there is no recitation of a crosslinker/crosslinking agent.  Since the claims do not state that the hydrogel further comprises a crosslinker before adding the concentration range, there is lack of antecedent basis for these limitations.  
Claim 26 is indefinite because it recites “a content of between 1% and 90% by weight, between 10% and 70% by weight, and between 20% and 60% by weight” which suggests all the range limitations must be met (only between 20% and 60% by weight would meet all of them), however, this also appears that it can be read as a list of options for the content range.  It is unclear which reading is desired.  If applicant means this to be a list of alternatives, it should be recited as “a content of between 1% and 90% by weight, between 10% and 70% by weight, or between 20% and 60% by weight”.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 28 recites the broad recitation “hydrophobic solvent”, and the claim also recites “(oil)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 17-20, 23, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlit et al (Macromolecular Journals, 2017, 1600532, pages 1-9; now referred to as Pohlit Macro) and Pohlit et al (Biomacromolecules, 2015, volume 16, pages 3103-3111, referred to as Pohlit).  
This rejection is made in light of the elected species presented in the Election/Restriction section of this action.  
Pohlit Macro teaches polyethylene glycol based macromonomers containing acid-labile ketal moieties as well as terminal methacrylate units that are amenable to radical polymerization (abstract).  Pohlit Macro teaches hydrogels containing 0, 5 or 10 wt% of PEG-ketal-DMA and 100, 95, or 90 wt% of PEG-DMA, respectively (abstract).  Pohlit Macro teaches visible disintegration of the gels at pH 5 with the PEG-ketal-DMA (abstract).  Pohlit Macro shows that there are two polyethylene glycol methacrylate around the ketal linking group (scheme 2, samples 10-12 in table 1).  Pohlit Macro teaches the PEG groups with molecular weights of 2700, 8200, and 12800 used in testing (section 3.2 on page 4).  Pohlit Macro provides that hydrolysis rate increases with higher molecular weight of the PEG chains used (first column of page 7).  Pohlit Macro provides that such hydrogel systems can be used for drug delivery systems (section 3.4, conclusion and outlook).  Pohlit Macro teaches that acid labile structures are acetals, ketals, tertiary esters, imines, orthoesters and others (column 1 of page 2).  
Pohlit Macro does not teach the use of a PEG with two acetal groups as in the elected compound, however, Pohlit Macro does teach the use of an acid labile linker that allows for degradation of the polymeric molecule into separate parts.
Pohlit teaches biodegradable pH-sensitive poly(ethylene glycol) nanocarriers for allergen encapsulation and controlled release (title and abstract).  Pohlit teaches PEG-acetal-DMA structure to encapsulate protein cargo (allergen) and liposomes (figure 1).  Pohlit teaches that allergen and macromolecules are trapped in liposomes (figure 1).  Pohlit teaches Scheme 1 (also see Results and Discussion), which is a PEG-acetal-DMA with the structure – 

    PNG
    media_image2.png
    68
    350
    media_image2.png
    Greyscale

This has two end methacrylate groups attached by ethylene glycol units to an acetal group that is then linked to a PEG.  Pohlit teaches PEG chain lengths of 600 and 2300 g/mol (column 1 of page 3106).  Pohlit teaches PEG is highly established and has application in drug delivery (top of column 1 on page 3104).  Pohlit provides that the load is released at pH values of 4.5-5 (column 1 on page 3104).  Pohlit teaches at pH of 4, half of the acetal groups are cleaved in 1-2 hours and degradation is completed in 24 hours (column 1 of page 3106).  Pohlit provides that its PEG acetal dimethacrylate could release the allergen (protein) load of the particles for specific immune responses (conclusion).  
	The limitation of “degradation occurs within” in claims 3-5 will be taught in the prior art where any amount of degradation occurs during those time points.  
	The limitation of claim 22 of “and formed from a pre-cursor solution at 25% by volume in a solvent with 5% volume of an photoinitiator” is a product-by-process limitation (MPEP 2113).  If the prior art provides for the compound preceding “and formed from”, then it will read on the limitation.  
	One of ordinary skill in the art at the time of instant filing would have formulated a hydrogel as in Pohlit Macro while using an acetal-PEG-acetal group from Pohlit to link the PEG-methacrylate groups. The acetal group containing PEG would have also had acid-labile groups just like a ketal group is acid labile.  Additionally, the PEG-acetal-methacrylate does use ethylene glycol groups to link the methacrylate to the acetal-PEG (poly(ethylene glycol)), and thus, one of ordinary skill in the art would also see polymers of ethylene glycol as being possibilities of attaching methacrylate groups to acetal-PEG especially as such methacrylate-PEG groups are taught in hydrogels of Pohlit Macro.  Therefore, there is a reasonable expectation of success in producing hydrogels of Pohlit Macro with a polymer motivated by Pohlit and Pohlit Macro having end PEG-methacrylate groups, acetal groups and a central PEG group.  Furthermore, both Pohlit and Pohlit Macro recognize the use of the polymer material to deliver drugs with Pohlit providing delivery of active agent/protein (allergen) within the material.  In regards to the molar concentration of crosslinker, the prior art provides for concentrations of crosslinker in the hydrogel, this may include both reacted or unreacted crosslinker, and would be varied in concentration in proportion to the amount of polymeric material to be crosslinked in the hydrogel.  Crosslinking of the methacrylate groups is discussed in column 2 of page 3106 (Pohlit) and column 2 of page 5 and section 3.4 of Pohlit Macro.  Thus, it is a results-effective variable and one will adjust the amount of crosslinker to achieve the proper amount of crosslinking of the polymeric material (see MPEP 2144.05). 

Claims 24-26, 28 and 29 in addition to Claims 1-13, 17-20, 23, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlit et al (Macromolecular Journals, 2017, 1600532, pages 1-9; now referred to as Pohlit Macro); Pohlit et al (Biomacromolecules, 2015, volume 16, pages 3103-3111, referred to as Pohlit) and Gao et al (ACS Nano, 2014, volume 8, pages 2900-2907).  
Claim 28 uses the language “self-emulsifying or spontaneous micelle forming lipid solution that may include an organic solvent, a hydrophobic solvent (oil), and a cosurfactant either alone or in any possible combination” will be read as the items following “may include” will be optional as “may” is optional.  
Pohlit Macro and Pohlit teach the claims as discussed above.
Pohlit Macro and Pohlit do not teach liposomes within the hydrogel and pharmaceutically active ingredients (ingredients to treat a condition) although Pohlit Macro provides for an active ingredient/protein.  
	Gao teaches an AUC-liposome hydrogel (figure 1) for antimicrobial delivery (title and abstract).  Gao teaches these liposomes are contained/enveloped within the hydrogel material (figure 1).  AuC liposomes are liposomes with carboxyl-modified gold nanoparticles (an anti-infective) (column 2, page 2901).  Gao teaches using PEG dimethacrylate (figure 2).  The pocket containing the liposome is a void space filled by the antimicrobial containing liposome (micelle).  The molecular weight of gold is 197 g/mol. 
	One of ordinary skill in the art at the time of instant filing would have include drugs/pharmaceutical agents like antimicrobials with micelle forming lipids (form liposomes) into agent containing hydrogel formulations like those motivated by Pohlit Macro and Pohlit by the teachings of Gao with a reasonable expectation of success in having hydrogels where void spaces are filled by liposomes with antimicrobial/anti-infective drug.

Claims 14 and 22 in addition to Claims 1-13, 17-20, 23, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlit et al (Macromolecular Journals, 2017, 1600532, pages 1-9; now referred to as Pohlit Macro); Pohlit et al (Biomacromolecules, 2015, volume 16, pages 3103-3111, referred to as Pohlit) and Vysotskaya et al (Russian Journal of Organic Chemistry, 2002, volume 38, pages 1133-1138). 
Pohlit Macro and Pohlit teach the claims as discussed above.
Pohlit Macro and Pohlit do not teach a triethylene glycol central portion, although the prior art does allow for a polyethylene glycol at this position.  
Vysotskaya teaches a compound in scheme 1 with an R group between two acetal groups, which is a functional acetal methacrylate (see scheme 1 and title and abstract).  The R group would allow for a triethylene glycol at the position between the acetal groups (see Scheme 1, also page 1083).  
	Thus, one of ordinary skill in the art at the instant time of filing would have used triethylene glycol as the polyethylene glycol at this position in the compound motivated by Pohlit Macro and Pohlit as it is recognized to be suitable for such a compound and is also a polyethylene glycol.  

Claim 27 in addition to Claims 1-13, 17-20, 23, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlit et al (Macromolecular Journals, 2017, 1600532, pages 1-9; now referred to as Pohlit Macro); Pohlit et al (Biomacromolecules, 2015, volume 16, pages 3103-3111, referred to as Pohlit) and Kenworthy et al (Biophysical Journal, 1995, volume 68, pages 1903-1920).  
Pohlit Macro and Pohlit teach the claims as discussed above.
Pohlit Macro and Pohlit do not teach a polymer chains with hydrophobic ligands covalently bound to the polymer chains at 1% to 50% by mole.  
Kenworthy teaches lipid suspensions containing phospholipids with covalently attached polyethylene glycol and their development for drug delivery (abstract).  The PEG-lipids include distearoylphosphatidylethanolamine (MW of 748) and covalently attached via an amine group to various MW PEGs (Materials).  The molecular weights range from 350-5000 (Materials).  748 (distearoylphosphatidylethanolamine)/5000 (PEG chain) is about 15% of lipid in relation to the moles of polymer chain.  Kenworthy teaches “The results of this study provide additional information for understanding the physical basis of the effect of the incorporation of PEG-lipid on blood circulation times and the therapeutic efficiency of liposomal drug delivery systems. The blood circulation time of PEG-liposomes has been shown to depend strongly on both the molecular weight of the PEG and the concentration of PEG-lipid (Mori et al., 1991; Woodle et al., 1992) and it has been shown that the large increase in fluid space observed in the presence of the PEG-lipid must arise from a steric interaction between apposed PEG headgroups (Needham et al., 1992; Kenworthy et al., 1995).”
One of ordinary skill in the art would modify PEG groups of other compounds with lipids by teachings of Kenworthy to other prior art PEG group containing molecules in order to make other compositions suitable for drug delivery by the combined teachings of the references.  Kenworthy recognizes when making liposomal drug delivery systems with PEG-lipids, the blood circulation time can be altered by altering concentration of PEG-lipid.  Thus, one of ordinary skill in the art seeking to change blood circulation time of a liposome with active agent will seek to covalently bind lipid to PEG groups of prior art PEG-containing compounds. 

Advisory Notice
	The limitation of claim 21 was not taught or motivated by the prior art as the prior art does not teach a hydrogel with the exact molar amounts of the components listed in the claim.  If the applicant put claim 21 into independent form, applicant would have an allowable claim.  As of now, claim 21 is rejected under a rejection under USC 112(b) (see above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schroder et al (Journal of Materials Chemistry B, 2015, volume 3, pages 7079-7089) teaches a hydrogel scaffold with nanoparticles to aid bone formation (abstract).  PEG-acetal-DMA is used in its formulation (see synthesis of PEG-acetal-DMA hydrogel… section).  This is a similar PEG-acetal-DMA to the one found in Pohlit.  

No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613